Citation Nr: 0827973	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  05-21 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability claimed as toxic epidermal necrolysis, 
colitis, and sepsis due to treatment in November 2003 at a 
Department of Veterans' Affairs' Medical Center.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.  

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision from the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The case was remanded by the Board in March 2007 for 
further development.  That development having taken place and 
a supplemental statement of the case having been issued in 
May 2008, the case is now again before the Board.

The veteran testified before the undersigned Veterans Law 
Judge at a February 2007 videoconference hearing.  A 
transcript of that hearing has been made a part of the claims 
file.


FINDING OF FACT

The veteran does not have additional disability as a result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA in providing 
medical treatment in November 2003; nor was any additional 
disability incurred not reasonable foreseeable.


CONCLUSION OF LAW

The criteria are not met for § 1151 compensation for 
additional disability due to VA treatment.  38 C.F.R. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.361 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Review of the claims files reveals compliance with the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. § 5100 et 
seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
That is, by way of a letter dated in November 2004 and 
provided to the veteran prior to the February 2005 rating 
decision on appeal, the RO advised the veteran of the 
evidence needed to substantiate his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Moreover, since the Board 
is denying his claim, no downstream disability rating or 
effective date will be assigned.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Thus, these downstream 
elements of his claim are moot.

Even if there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted: (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

And as for the duty to assist, the RO obtained the veteran's 
service medical records and VA medical records.  The veteran 
submitted private medical records.  While no VA examination 
has been provided, VA need not provide such an examination as 
the veteran has submitted no evidence that would make it 
reasonable to conclude that a VA medical examination or 
opinion would aid in substantiating the claim since he has 
submitted no evidence that the treatment received was 
careless, negligent, lacking of proper skill, contained error 
in judgment, or any similar instance of fault by VA.  As 
there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
appellant is not prejudiced by the Board's adjudication of 
his claim.

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the veteran or obtained on his behalf.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380- 
81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Claim for Compensation under 38 C.F.R. § 1151

The veteran claims that he sustained additional disability, 
namely toxic epidermal necrolysis, sepsis, and colitis, from 
treatment received at the Huntington VA Medical Center (VAMC) 
in November 2003

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, or an examination by VA, disability compensation 
shall be awarded in the same manner as if such additional 
disability or death were service-connected.  See 38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.358(a).

For claims, as here, filed on or after October 1, 1997, the 
veteran must show that the VA treatment in question resulted 
in additional disability and further, that the proximate 
cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
the disability was an event which was not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97 
(Dec. 31, 1997).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other incident in which the claimed disease or 
injury was sustained (i.e., medical examination, training and 
rehabilitation services, or work therapy), is compared to his 
condition after such treatment, examination or program has 
stopped.  See 38 C.F.R. § 3.361(b).

Provided that additional disability is shown to exist, the 
next consideration is whether the causation requirements for 
a valid claim have been met.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the veteran's 
additional disability.  See 38 C.F.R. § 3.361(c)(1).  
Furthermore, the proximate cause of the disability claimed 
must be the event that directly caused it, as distinguished 
from a remote contributing cause.  

To establish that carelessness, negligence, lack of proper 
skill, error in judgment or other instance of fault 
proximately caused the additional disability, it must be 
shown either that VA failed to exercise the degree of care 
expected by a reasonable treatment provider, or furnished the 
medical treatment at issue without the veteran's informed 
consent.  See 38 C.F.R. § 3.361(d)(1).  

Proximate cause may also be established where the veteran's 
additional disability was an event not reasonably foreseeable 
- to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider the type of risk that a reasonable health 
care provider would have disclosed as part of the procedures 
for informed consent (in accordance with 38 C.F.R. § 17.32).  
See 38 C.F.R. § 3.361(d)(2).

In this case, the veteran alleges that, as a result of his 
cardiac catheterization in November 2003, he developed 
sepsis, epidermal necrolysis and colitis and was treated with 
antibiotics to which he had an allergic reaction.  The 
veteran alleges to have current manifestations of sepsis, 
epidermal necrolysis and colitis as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical treatment.

The veteran's claim fails because no competent medical 
evidence of record shows that he has additional disability as 
a result of carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the medical treatment.

Review of the claims file, to include but not limited to 
copious VA medical records and private records from the 
Cabell Huntington Hospital, reflects that the veteran 
underwent a cardiac catheterization in November 2003.  He 
developed a hematoma and subsequently developed sepsis, 
epidermal necrolysis and colitis and was treated with 
antibiotics to which he had an allergic reaction.  

However, no mention of any impropriety on the part of VA is 
suggested in the evidence.  While the veteran suffered 
complications from a hematoma following cardiac 
catheterization and an allergic reaction following the 
administration of antibiotic treatment, there is no 
suggestion that these ramifications were the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part or that 
they were not reasonable foreseeable.  Specifically, nothing 
regarding the cardiac catheterization is noted to have been 
abnormal and the veteran was not noted to be allergic to 
antibiotics prior to the administration of antibiotic 
treatment.  In addition, the most recent VA treatment records 
do not indicate that the veteran has made any current 
complaints or has recently been diagnosed with any of the 
conditions claimed as additional disability.

Upon consideration of the foregoing, the Board finds that it 
is clear, and unfortunate, that the veteran had numerous 
problems following his cardiac catheterization at the VAMC in 
November 2003.  However, no medical evidence has attributed 
any current additional disability to fault on the part of VA.  
Either fault or an event not reasonably foreseeable is 
required.  In the absence of any competent medical evidence 
indicating that the November 2003 VA treatment caused 
additional disability, that the treatment was faulty, or that 
any identified disability was due to an event not reasonably 
foreseeable, compensation for other disability secondary to 
VA treatment in November 2003 is not warranted.

The veteran also submitted his own statements asserting that 
medical treatment at the VAMC in November 2003 caused 
additional disability.  Because the veteran is a layperson, 
the Board must observe that he is not competent - absent the 
required medical training - to comment on the presence, or 
etiology, of additional disability as the result of VA 
hospital care, medical or surgical treatment.  Medical 
evidence is needed to that effect.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board 
recognizes that lay statements may be competent to support a 
claim as to lay-observable events or lay-observable 
disability or symptoms, see, e.g., Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  However, the issue in this case is a 
complex matter which requires specialized training for a 
determination as to causation, standard of care, 
foreseeability, etc., and it is therefore not subject to 
resolution by lay opinions.


For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim.  Thus, the benefit-
of-the-doubt doctrine is not for application and his claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability claimed as toxic epidermal necrolysis, colitis, 
and sepsis due to treatment in November 2003 at a Department 
of Veterans' Affairs' Medical Center is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


